[entr20140930entropiclogo.jpg]


October 17, 2014


Mr. Michael Farese
c/o Entropic Communications Inc.
6350 Sequence Drive
San Diego, CA 92121


Re: Compensation and Work Schedule


Dear Mike:
This letter agreement (the “Agreement”) confirms the terms of the agreement
regarding your compensation and work schedule with Entropic Communications, Inc.
(the “Company”).
In accordance with your letter dated September 12, 2014, you have resigned your
position as CTO with the Company effective December 31, 2014. You confirm that
you are also resigning as an employee of the Company as of December 31, 2014.
You acknowledge that, as a result of your resignation of employment, you will
not receive any benefits under your Amended and Restated Change of Control
Agreement for any Change of Control that occurs after December 31, 2014.
Effective September 26, 2014 you will reduce your work schedule to 80% of a full
time schedule and your base salary will be reduced to $188,800 annually
($7,866.67 semi-monthly).
Your reduced work schedule will not impact your health and welfare benefits
eligibility. However, your bonus eligibility and vacation time-off and sick
leave accruals will be reduced commensurate with your reduced schedule, to 80%
of your full time accruals, effective September 26, 2014.
Also, it is presently contemplated that you would make yourself available to
provide consulting services to the Company for approximately six months after
the effective date of your resignation. The Company is not obligated to engage
you to provide consulting services, however, if you are engaged to provide such
services then such engagement would be pursuant to a written agreement, duly
authorized, executed and delivered in substantially the form attached hereto as
Exhibit A. Absent such agreement neither you nor the Company will have any
commitment related to such services.
As a reminder, your employment with the Company continues to be “at will” which
means that you or the Company will be entitled to terminate the employment
relationship at any time, for any reason, with or without Cause. Any contrary
representations, which may have been made to you, are superseded by this
Agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation

Page 1 of 2

--------------------------------------------------------------------------------


and benefits, as well as the Company’s personnel policies and procedures may
change from time to time, the “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of the Company with Board of Directors’ approval.
This Agreement constitutes the complete, final and exclusive embodiment of the
entire Agreement between you and the Company with regard to the subject matter
hereof. The matters confirmed under this Agreement shall be separate from and in
addition to any other agreements applicable to you, including your Change of
Control Agreement. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. It may not be modified except in a writing signed by you and duly
authorized officer of the Company with Board of Directors’ approval.


Please confirm your acceptance of the changes described in this Agreement by
returning a signed and dated copy to me.


Sincerely,




/s/Suzanne C. Zoumaras


Suzanne Zoumaras
Senior Vice President, Human Resources








Accepted and Agreed:


/s/ Michael Farese        Date: ____10/28/14__________
Michael Farese



Page 2 of 2

--------------------------------------------------------------------------------




[entr20140930entropiclogo.jpg]                                                                                                                    DRAFT
Exhibit A
INDEPENDENT CONTRACTOR AGREEMENT
This Independent Contractor Agreement (“Agreement”) is made and entered into as
of date by and between Entropic Communications, Inc. (“Entropic” or “Company”),
having a principal place of business at 6290 Sequence Drive, San Diego, CA
92121, and Michael Farese (“Contractor” or “Consultant”).
1.Engagement of Services. Entropic hereby engages Contractor, and Contractor
agrees to perform such services as are set forth on Exhibit A (the “Services”).
The Services shall be performed at the direction of Patrick Henry, CEO, or other
executive as designated. All Services shall be performed in a professional
manner and in accordance with any mutually agreed upon specifications or
descriptions of Services.
2.    Compensation.
2.1    Fees. In consideration for Services rendered hereunder, Entropic will pay
Contractor the fees set forth on Exhibit A. Contractor will invoice Entropic for
Services rendered in accordance with the payment schedule set forth in Exhibit A
and Entropic shall pay such amounts no later than thirty (30) days after
Entropic’s receipt of such invoice.
2.2    Expenses. Company shall reimburse Contractor for reasonable expenses
incurred in connection with Contractor’s performance of services under this
Agreement, provided that the expenses are approved in advance by a Vice
President of the Company and Contractor promptly provides documentation
satisfactory to Company to support Contractor’s request for reimbursement.
3.    Independent Contractor Relationship. Contractor’s relationship with
Company will be that of an independent contractor, and nothing in this Agreement
is intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Contractor will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave. Contractor will not be
authorized to make any representation, contract or commitment on behalf of
Company unless specifically requested or authorized in writing to do so by the
CEO of the Company. Contractor will be solely responsible for obtaining any
business or similar licenses required by any federal, state or local authority.
In addition, Contractor will be solely responsible for, and will file on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement. No part of Contractor’s
compensation will be subject to withholding by Entropic for the payment of any
social security, federal, state or any other employee payroll taxes. Entropic
will regularly report amounts paid to Contractor by filing Form 1099‑MISC with
the Internal Revenue Service as required by law.
3.1    Legal Right to Work in the United States. In accordance with immigration
laws, Consultant warrants that he/she has the legal right to work in the United
States for any company without the requirement for visa or other immigration
sponsorship by the Company.

***DRAFT***
                                                                                                                                                            
1 of 9
 

--------------------------------------------------------------------------------




3.2    Method of Performing Services; Results. In accordance with Company’s
objectives, Contractor will determine the method, details and means of
performing the services required by this Agreement. Company shall have no right
to, and shall not, control the manner or determine the method of performing
Contractor’s services. Contractor shall provide the services for which
Contractor is engaged to the reasonable satisfaction of Company.
3.3    Workplace, Hours and Instrumentalities. Contractor may perform the
services required by this Agreement at any place or location and at such times
as Contractor shall determine. Contractor agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement; however, Company will/may at its convenience make available to
Contractor suitable office space, computer equipment, and the like, to
facilitate the efficient rendering of Contractor’s services to Company. Such
facilities shall be used by Contractor, if at all, at Contractor’s discretion,
unless otherwise stipulated in Exhibit A.
4.    Intellectual Property Rights.
4.1    Disclosure and Assignment of Innovations.
(a)    Innovations; Company Innovations. “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and designs.
“Company Innovations” are Innovations that Contractor, solely or jointly with
others, conceives, reduces to practice, creates, derives, develops or makes
within the scope of Contractor’s work for Company under this Agreement.
(b)    Disclosure and Ownership of Company Innovations. Contractor agrees to
make and maintain adequate and current records of all Company Innovations, which
records shall be and remain the property of Company. Contractor agrees to
promptly disclose to Company every Company Innovation. Contractor hereby does
and will assign to Company, or Company’s designee, Contractor’s entire worldwide
right, title and interest in and to all Company Innovations and all associated
records and intellectual property rights.
(c)    Assistance. Contractor agrees to execute upon Company’s request a signed
transfer of Company Innovations to Company in the form included with this
Agreement for each of the Company Innovations, including, but not limited to,
computer programs, notes, sketches, drawings and reports. Contractor agrees to
assist Company in any reasonable manner to obtain, perfect and enforce, for
Company’s benefit, Company’s rights, title and interest in any and all
countries, in and to all patents, copyrights, moral rights, mask works, trade
secrets, and other property rights in each of the Company Innovations.
Contractor agrees to execute, when requested, for each of the Company
Innovations (including derivative works, improvements, renewals, extensions,
continuations, divisionals, continuations in part, or continuing patent
applications thereof), (i) patent, copyright, mask work or similar applications
related to such Company Innovation, (ii) documentation (including without
limitation assignments) to permit Company to obtain, perfect and enforce
Company’s right, title and interest in and to such Company Innovation, and
(iii) any other lawful documents deemed necessary by Company to carry out the
purpose of this Agreement. If called upon to render assistance under this
paragraph, Contractor will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Company. In the

***DRAFT***
                                                                                                                                                            
2 of 9
 

--------------------------------------------------------------------------------




event that Company is unable for any reason to secure Contractor’s signature to
any document Contractor is required to execute under this Paragraph 4.1(c)
(“Assistance”), Contractor hereby irrevocably designates and appoints Company
and Company’s duly authorized officers and agents as Contractor’s agents and
attorneys-in-fact to act for and in Contractor’s behalf and instead of
Contractor, to execute such document with the same legal force and effect as if
executed by Contractor.
(d)    Out-of-Scope Innovations. If Contractor incorporates any Innovations
relating in any way to Company’s business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived, developed or made by Contractor either outside of the scope of
Contractor’s work for Company under this Agreement or prior to the Effective
Date set forth below (collectively, the “Out-of-Scope Innovations”) into any of
the Company Innovations, Contractor hereby grants to Company or Company’s
designees a royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to practice all
applicable patent, copyright, moral right, mask work, trade secret and other
intellectual property rights relating to any Out-of-Scope Innovations which
Contractor incorporates, or permits to be incorporated, in any Company
Innovations. Contractor agrees that Contractor will not incorporate, or permit
to be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any of
the Company Innovations without Company’s prior written consent.
4.2    Confidential Information.
(a)    Definition of Confidential Information. “Confidential Information” as
used in this Agreement shall mean any and all technical and non-technical
information including patent, copyright, trade secret, and proprietary
information, techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae related to the current, future and proposed products and
services of Company, Company’s suppliers and customers, and includes, without
limitation, Company Innovations, Company Property (defined below), and Company’s
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.
(b)    Nondisclosure and Nonuse Obligations. Except as permitted in this
paragraph, Contractor shall neither use nor disclose the Confidential
Information. Contractor may use the Confidential Information solely to perform
services for the benefit of Company. Contractor agrees that Contractor shall
treat all Confidential Information of Company with the same degree of care as
Contractor accords to Contractor’s own Confidential Information, but in no case
less than reasonable care. If Contractor is not an individual, Contractor agrees
that Contractor shall disclose Confidential Information only to those of
Contractor’s employees who need to know such information, and Contractor
certifies that such employees have previously agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions substantially similar to those terms and conditions
applicable to Contractor under this Agreement. Contractor agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party. Contractor will immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information and agrees to
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information.
(c)    Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with

***DRAFT***
                                                                                                                                                            
3 of 9
 

--------------------------------------------------------------------------------




respect to any portion of the Confidential Information shall not apply to any
such portion which Contractor can demonstrate: (a) was in the public domain at
or subsequent to the time such portion was communicated to Contractor by Company
through no fault of Contractor; or (b) was rightfully in Contractor’s possession
free of any obligation of confidence at or subsequent to the time such portion
was communicated to Contractor by Company. A disclosure of Confidential
Information by Contractor, either: (a) in response to a valid order by a court
or other governmental body; (b) otherwise required by law; or (c) necessary to
establish the rights of either party under this Agreement, shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that Contractor shall provide prompt prior
written notice thereof to Company to enable Company to seek a protective order
or otherwise prevent such disclosure.
4.3    Ownership and Return of Company Property. All materials (including,
without limitation, documents, drawings, models, apparatus, sketches, designs,
lists, all other tangible media of expression), equipment, documents, data, and
other property furnished to Contractor by Company, whether delivered to
Contractor by Company or made by Contractor in the performance of services under
this Agreement (collectively, the “Company Property”) are the sole and exclusive
property of Company or Company’s suppliers or customers, and Contractor hereby
does and will assign to Company all rights, title and interest Contractor may
have or acquire in the Company Property. Contractor agrees to keep all Company
Property at Contractor’s premises unless otherwise permitted in writing by
Company. At the end of this Agreement, or at Company’s request, and no later
than five (5) days after the end of this Agreement or Company’s request,
Contractor shall destroy or deliver to Company, at Company’s option: (a) all
Company Property; (b) all tangible media of expression in Contractor’s
possession or control which incorporate or in which are fixed any Confidential
Information; and (c) written certification of Contractor’s compliance with
Contractor’s obligations under this subparagraph.
4.4    Observance of Company Rules. At all times while on Company’s premises or
representing the Company, Contractor will observe Company’s rules and
regulations with respect to conduct, health and safety and protection of persons
and property.
5.    No Conflict of Interest. During the term of this Agreement, Contractor
will not accept work, enter into a contract, or accept an obligation,
inconsistent or incompatible with Contractor’s obligations, or the scope of
services rendered for Company, under this Agreement. Contractor warrants that,
to the best of Contractor’s knowledge, there is no other contract or duty on the
part of Contractor that conflicts with or is inconsistent with this Agreement.
This paragraph 5 does not prevent Contractor from performing services for
clients other than Company so long as such services do not directly or
indirectly conflict with Contractor’s obligations under this Agreement. During
the term of this Agreement, Contractor will not accept work, enter into a
contract, accept an obligation, recommend, or assist any company or entity other
than Company with home networking or communication on coaxial cabling.
6.    Term and Termination.
6.1    Term. This Agreement is effective as of January 1, 2015 (“Effective
Date”), and will end on June 15, 2015 unless sooner terminated in accordance
with subparagraphs 6.2 or 6.3 below. There is a maximum of 176 hours allowable
under this Agreement and there is no minimum number of hours committed to the
Contractor under this Agreement. This Agreement is renewable upon the mutual
consent of both parties. The terms of such renewal must be in writing and signed
by both Company and Contractor.
6.2    Termination by Company. Company may terminate this Agreement immediately
upon Contractor’s breach of Paragraph 4 (“Intellectual Property Rights”), 5 (“No
Conflict of Interest”) or 7 (“Noninterference with Business”). For any other
material breach of

***DRAFT***
                                                                                                                                                            
4 of 9
 

--------------------------------------------------------------------------------




this Agreement by Contractor, Company may terminate this Agreement if Contractor
has not cured the breach within ten (10) days of receiving written notice from
Company. Company may terminate this Agreement at any time, with termination
effective fifteen (15) days after Company’s delivery to Contractor of written
notice of termination.
6.3    Termination by Contractor. Contractor may terminate this Agreement at any
time, with termination effective fifteen (15) days after Contractor’s delivery
to Company of written notice of termination
6.4    Duties Upon Termination. Upon termination of this Agreement for any
reason, Contractor agrees to cease all work on behalf of Company and promptly
deliver the results to Company. Company shall promptly pay Contractor all fees
and approved expenses incurred by Contractor to the date of termination within
thirty (30) days after receiving Contractor’s final invoice.
7.    Noninterference With Business. During this Agreement, and for a period
equal to the duration of the contractor Term immediately following this
Agreement’s termination or expiration, Contractor agrees not to interfere with
the business of Company in any manner. By way of example and not limitation,
Contractor agrees not to: (1) solicit or induce any employee or independent
contractor to terminate or breach an employment, contractual or other
relationship with Company; or (2) interfere with, impair, disrupt or damage
Company’s relationship with any of its current or prospective customers by
soliciting or encouraging others to solicit any of them for the purpose of
diverting or taking away business from Company.
8.    General Provisions.
8.1    Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Contractor may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company’s prior
written consent.
8.2     Agreement to Arbitrate. Contractor and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the independent contractor relationship between Contractor
and Company, and any disputes upon termination of the independent contractor
relationship, including claims for violation of any local, state or federal law,
statute, regulation or ordinance or common law. The arbitration will be
conducted in San Diego, California, by a single neutral arbitrator and in
accordance with the American Arbitration Association’s (“AAA”) then current
rules for resolution of commercial disputes. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law. In the event
the arbitrator does not follow the law, the arbitrator will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court. The parties agree to abide by and perform
any award rendered by the arbitrator. Judgment on the award may be entered in
any court having jurisdiction thereof.
8.3    Survival. The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 (“Intellectual Property Rights”),
7 (“Noninterference with Business”) and 8 (“General Provisions”) will survive
any termination or expiration of this Agreement.
8.4    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic

***DRAFT***
                                                                                                                                                            
5 of 9
 

--------------------------------------------------------------------------------




transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
above or to such other address as either party may specify in writing.
8.5    Governing Law. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.
8.6    Severability. If any provision of this Agreement is held by a court of
law to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.
8.7    Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company. The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Contractor, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Contractor. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.
8.8    Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all services undertaken by Contractor for
Company.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates shown
below.
ENTROPIC COMMUNICATIONS, INC.        CONTRACTOR/CONSULTANT


By: ________________________________
By: _____________________________

Suzanne Zoumaras
Michael Farese



Title: Senior Vice President, Human Resources
Title: ___________________________



Date: ______________________________
Date: ___________________________



Social Security Number or FEIN: ____________________________

***DRAFT***
                                                                                                                                                            
6 of 9
 

--------------------------------------------------------------------------------






EXHIBIT A
SERVICES AND FEES




Consultant Name:     Michael Farese


Services:
Consultant is hereby retained as an independent contractor to consult with,
advise and provide assistance to the Company for such services that may include,
but are not limited to:


•
Support Standards and certification activities

•
Support of technology evaluations

•
Support CEO and CFO in business and corporate development activities

•
Support Legal department with patent evaluations and activities

•
Other responsibilities as assigned



Consultant warrants that in rendering services pursuant to this Agreement,
Consultant will be required to devote his/her best efforts to the performance of
its duties and responsibilities under this Agreement. Consultant will determine
the method, details and means of performing the above-described services.


Fees:
As full and complete compensation for the performance of all services and all
other obligations undertaken by Consultant hereunder, the Company agrees to pay
to Consultant at an hourly rate of $150.00, not to exceed $4,800/month during
the Term of this Agreement ("Consulting Fee"). No minimum hours of services are
guaranteed under this Agreement. The consultant shall invoice Company on a
semi-monthly basis for the services rendered during the prior semi-monthly
period. The invoice shall clearly describe the tasks performed and the hours
allocated to those tasks. Invoices should be submitted to: Entropic’s Accounts
Payable at entr.acctspayable@entropic.com and the individual indicated in
Paragraph 1, Engagement of Services, for approval.

***DRAFT***
                                                                                                                                                            
7 of 9
 

--------------------------------------------------------------------------------






ASSIGNMENT OF COMPANY INNOVATIONS




For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to Entropic Communications, Inc. (“Company”), and
Company’s successors and assigns, and Company accepts such sale, assignment and
transfer of, all rights, title and interest of Michael Farese (“Contractor”),
vested and contingent, in and to the Company Innovations, and all associated
intellectual property rights (including, without limitation, patent, copyright,
moral right, mask-work, and trade secret rights), which were conceived, reduced
to practice, created, derived, developed or made during the course of the
services performed under this Agreement. Such Company Innovations are more
particularly identified in Schedule 1 hereto.




Entropic Communications, Inc.
Contractor/Consultant
By:____________________________
Printed Name:____________________________  
By:____________________________
Printed Name:____________________________  
Date:____________________________

Date:____________________________



***DRAFT***
                                                                                                                                                            
8 of 9
 

--------------------------------------------------------------------------------




SCHEDULE 1


ASSIGNMENT OF COMPANY INNOVATIONS


















































□ Check this box and sign below if none




I attest this is true and accurate:


 
By:______________________________
                               Signature


Printed Name:______________________________  


Date:______________________________ 







***DRAFT***
                                                                                                                                                            
9 of 9
 